Citation Nr: 0614306	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  94-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1954 to June 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

In a March 1997 decision, the Board denied the claim of 
service connection for a low back disorder. The veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a September 1999 Memorandum Decision, the Court vacated 
the Board's March 1997 decision, and remanded this case to 
the Board for readjudication.  

Thereafter, in June 2000, the Board remanded this matter to 
the RO for further evidentiary development.  

In a subsequent June 2004 decision, the Board again denied 
the claim of service connection for a low back disorder.  The 
veteran subsequently appealed that decision to the Court.  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
Joint Motion requesting that the Court vacate the Board's 
June 2004 decision and remand the claim for further 
development and readjudication.  

In December 2004, the Court granted the motion, vacated the 
Board's June 2004 decision and remanded the case to the Board 
for compliance with directives that were specified in the 
motion.  

The Board then remanded the case to the RO in May 2005 to 
complete the specified development.  



FINDINGS OF FACT

1.  The examination upon entrance into active service found 
that the veteran's spine was normal.  

2.  The veteran's grade II spondylolisthesis of the L5 on the 
S1 level is shown as likely as not to be due to an injury 
that he suffered while on active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by a spondylolisthesis of the L5 
on the S1 level is due to an injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 
(West 2002); 38 C.F.R. §§ 38 C.F.R. § 3.303(b), 3.304(b) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a low back 
disability due to active service.  He notes that he received 
treatment for back pain shortly before discharge from the 
military and continued to receive treatment after service.  
The veteran argues that his current disability did not exit 
prior to service and was the same disability for which he was 
treated during service.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran.  

The veteran believes that his current back disability has 
developed due to active service.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

The service medical records include the report of the 
veteran's entrance examination.  This examination found that 
the spine was normal.  The veteran did not report a history 
of back problems.  

The service medical records show that the veteran was seen 
for complaints of pain in the lumbar region on June 1, 1956.  
He was treated with heat for three days and was also 
prescribed pain medication.  

The veteran was afforded an examination on June 19, 1956 in 
conjunction with his separation from active duty.  The 
examination found that the spine was normal.  A history of 
back pain was not reported.  

The first post service records to show treatment for a back 
disability are dated in March 1965.  These records indicate 
that the veteran had been experiencing low back pain for two 
weeks.  They note that the veteran had a long history of back 
trouble.  

On examination, the veteran was found to have severe lumbar 
scoliosis with convexity to the right.  The impression was 
that of severe lumbar scoliosis with acute strain.  

A private X-ray study from May 1979 revealed findings of a 
grade II isthmic spondylolisthesis at the lumbosacral 
junction.  

The private treatment records from December 1983 note that 
the veteran had low back syndrome.  The private hospital 
records from February 1986 to March 1986 show that the 
veteran was admitted with acute low back syndrome.  

A February 1988 X-ray study shows grade I spondylolisthesis 
of the L5 over S1 vertebrae, secondary to spondylosis of the 
pars interarticularis of L5.  

A November 1991 letter from Dr. B. certifies that he began to 
treat the veteran at the Vansant Medical Clinic in the early 
1960's.  After the clinic was closed, the records were 
combined with the records at Grundy Hospital.  These records 
were then destroyed in a 1977 flood.  

At a February 1994 hearing, the veteran testified that he 
injured his back during service.  The injury occurred when he 
was assigned to help stack boxes.  The veteran fell 
backwards, landed across the top of a box, and was injured.  
This resulted in several days of treatment.  

The veteran reported being discharged in June 1956 shortly 
after his treatment ended.  He states that his initial post 
service back problems began around November 1956 and were 
precipitated by lifting a heavy object at his place of 
employment.  

The veteran immediately sought private treatment and 
continued to receive periodic treatment since that time.  
However, he further testified that his treatment records for 
this period were destroyed in a flood in 1977.  See 
Transcript. 

The veteran submitted several letters from friends and family 
at the time of the February 1994 hearing.  In relevant part, 
these letters maintained that the veteran had experienced 
back problems ever since his discharge from service.  

The veteran was afforded a VA examination of his spine in 
April 1996.  He gave a history of an injury to his back 
several days prior to discharge from service.  The veteran 
said that he has experienced recurrent low back pain since 
the time of his discharge.  

Following the examination, the impression was that of chronic 
low back pain secondary to probable degenerative disc 
disease.  An X-ray study led to an impression of 
spondylolisthesis of L5 on S1, changes compatible with disc 
disease, calcification of L4 to L5, and degenerative joint 
disease.  

In an April 1996 addendum to the April 1996 examination 
report, the examiner stated that he believed the etiology of 
the veteran's back disability was due to a grade II 
spondylolisthesis of the L5 to S1 level.  He stated that it 
was possible that fracture of the pedicle could occur in a 
traumatic situation, but that this was usually treated 
acutely.  

The examiner further noted that the vast majority of these 
types of disabilities represented a developmental problem.  
In the absence of an X-ray study of the spine taken before 
his fall in service, the examiner opined that the veteran's 
current disability was due to a developmental problem and did 
not represent a service related injury.  

In an April 1996 letter, a private doctor stated that he had 
been treating the veteran since 1981 and that he had been 
receiving treatment at his clinic since 1973.  The examiner 
noted the veteran's history of a back injury due to a fall 
while lifting boxes during service.  

The veteran reportedly had experienced a history of on and 
off low back pain since his initial injury.  The X-ray 
findings of grade I spondylolisthesis of L5 over S1 were 
noted.  

The examiner's assessment was that of chronic disabling low 
back pain which started in 1956.  The pain was secondary to 
findings of the lumbosacral spine noted on the X-ray study.  

The veteran underwent an additional VA examination in August 
2001.  The claims folder was available for review.  The 
history of his fall and treatment in service was discussed.  
The report stated that, after "he was discharged from the 
Marines in the early 70's, he was working for a coal company 
and reinjured his back."  

Following the examination, the diagnosis was that of chronic 
low back pain most likely due to degenerative disc disease.  

An addendum noted that an X-ray study had revealed bilateral 
spondylosis at the level of L5, as well as evidence of 
degenerative changes seen at the lumbar spine, particularly 
at the lower level.  

In an addendum to the August 2001 examination, the examiner 
noted that the veteran had experienced a fall during service 
sometime between 1954 and 1956.  However, this injury was 
treated medically with no evidence of any particularly 
significant injury to the lower back.  

The veteran was noted to have worked in a coal mine and 
experienced another injury in a work related accident.  The 
examiner opined that the veteran's current back pain was most 
likely related to his degenerative arthritis and less likely 
due to any injury sustained from his fall in service.  Of 
particular significance was the coal mine injury in the 
1970's.  

The Board obtained an expert medical opinion from the 
Veteran's Health Administration (VHA) in July 2003.  The 
examiner stated that the veteran's claims folder and service 
medical records had been used to formulate the opinion.  

The history of an injury and three days of treatment in 
service was noted, as was the normal separation examination 
recorded several days later.  The examiner believed that this 
suggested the pain in the lumbar region would have been 
considered mild and short lasting.  

The next entry was in the 1965 records showing treatment for 
an acute back and noting that the veteran could return to 
work in a couple of weeks.  The subsequent treatment records, 
examinations, X-ray studies, and opinions dating from 1979 
were also discussed.  The veteran's current diagnoses were 
those of spondylolisthesis at L5 to S1 with spondylolysis at 
L5, bilateral, and degenerative disc disease at L5 to S1.  

The expert opined that it was more likely than not that the 
veteran had a developmental spondylolisthesis in his lumbar 
spine prior to and during military service.  She stated that 
a significant traumatic event would be needed to result in a 
post-traumatic spondylolisthesis and that such an event did 
not occur in service.  

The examiner believed based on the short period of treatment 
for the veteran's injury in service that it was most likely a 
transient lumbar sprain.  

The examiner stated that it was also most likely the 
veteran's degenerative disc disease at L5 to S1 and the 
presence of spondylolisthesis were due to post service events 
such as the veteran's employment in a coal mine, and his 
report of riding over bumpy roads.  

For this reason, the examiner opined that the veteran's 
current back disability was not incurred in the military or 
aggravated during military service.  It was more likely than 
not that the veteran had asymptomatic developmental 
spondylolisthesis during service and that this later 
underwent the natural progression that resulted in his 
current degenerative disc disease and chronic back pain.  
There was no reason to believe that the one episode of back 
pain in service caused the pre-existing back condition to 
increase in severity beyond its natural progress.  

In a January 2004 letter, a private doctor stated that he 
disagreed with the opinion of the VA expert.  This doctor 
noted that, while there was no way to determine for sure 
whether the veteran's back condition predated service, it 
defied logic that the veteran would have passed his entrance 
physical and then completed basic training to include a six 
mile run with a 60 pound pack without experiencing back 
problems if there had been a preexisting condition.  

The private doctor noted that the veteran completed his 
entire two years of service without experiencing back 
problems until the injury just prior to discharge.  The 
veteran had suffered from pain and disability ever since that 
injury.  The doctor opined that the veteran was injured in 
service and that the X-ray studies did not negate that fact.  

The veteran underwent another VA examination in September 
2005.  The veteran's history was reviewed.  He stated that 
traumas to his spine had occurred in 1956 in service and 
while working in a mine sometime after service, possibly in 
1958.  

Following the examination, the diagnosis was that of 
spondylolisthesis and L5 to S1 degenerative disc disease.  
The examiner opined that the veteran's chronic back 
disability was not a manifestation of his military back 
injury.  

The reason for this opinion was that the injury in service 
resulted in an episode of mild back pain that required 
minimal treatment and that this was not consistent with an 
injury that would cause spondylolisthesis.  

The Board notes that the evidence in this case reflects a 
long history of treatment for the veteran's back disability 
and includes several conflicting opinions regarding the 
etiology of the veteran's disability.  

After a thorough review of the evidence, the Board finds that 
the evidence of record in this case is in relative equipoise 
in showing that the veteran has current low back disability 
that as likely as not is due an injury that was incurred in 
service.  

The April 1996 VA opinion was the first to raise the 
possibility that the veteran's current disability was the 
result of a developmental disorder that existed prior to his 
entrance into active service.  The July 2003 VHA opinion also 
states that it was as likely as not that the veteran's 
disability pre-existed active service.  

In general, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered s noted.  
38 C.F.R. § 3.304(b).  

In this case, the veteran's entrance examination was negative 
for a back disability.  Therefore, he is entitled to the 
presumption of soundness, and this presumption can only be 
overcome by clear and unmistakable evidence.  

The Board previously stated in its June 2004 opinion that 
there was no clear and unmistakable evidence to show that a 
back disability existed prior to active service.  The Board 
again finds the evidence to be less than clear and 
unmistakable in showing a preexisting back disability.  

The April 1996 VA medical opinion stated that the veteran's 
condition was almost always developmental, but noted that it 
was possible for this condition to develop following a 
trauma.  The July 2003 VHA opinion found that it was as 
likely at not that the veteran had an asymptomatic 
developmental disorder when he entered service.  

The Board finds that, as the April 1996 opinion leaves open 
the possibility of a traumatic cause for the veteran's 
disability, and as the July 2003 opinion found only that it 
was as likely as not the veteran had a pre-existing 
disability, this evidence cannot constitute the clear and 
unmistakable evidence required to rebut the presumption of 
soundness.  

Therefore, the remainder of the Board's analysis will focus 
on whether an acquired back disability was incurred in, as 
opposed to aggravated by, active service.  

The evidence against the veteran's claim consists mainly of 
the lack of a diagnosis of a chronic disability during active 
service or on the discharge examination; the lack of medical 
records dated between 1956 and 1965 to support his claim that 
he began to receive treatment for his back disability shortly 
after service and has continued to receive periodic treatment 
since that time; the references to work related injuries 
following service; and the medical opinions dated April 1996, 
August 2001, July 2003, and September 2005.  

The evidence in support of the veteran's claim includes the 
record of treatment for back pain in service and over the 
years thereafter; his testimony and contentions that have 
been very consistent; the letters from his friends and 
family; the March 1965 medical records and additional records 
showing ongoing treatment for a back disability since that 
time, and private medical opinions dated April 1996 and 
January 2004.  

The service medical records only show treatment for a single 
episode of back pain.  Thus, a continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Although there are no medical records to show continuity of 
symptomatology between 1956 and 1965, the Board notes that 
continuity can be demonstrated by other evidence.  

In this case, the veteran has testified that he began to seek 
treatment within months of discharge from active service.  
This is supported by the November 1991 letter from Dr. B. 
indicating that the records of the veteran's earliest 
treatment had been destroyed, and by the letters from his 
friends and family testifying that the veteran had 
experienced consistent back problems since discharge.  

It is further supported by the March 1965 records which refer 
to a "long history" of back pain.  Therefore, the Board 
finds that a continuity of symptomatology has been presented 
between the initial injury in service and the documented 
medical records showing treatment in March 1965.  

The Board further notes that, although there are opinions 
that weigh against the veteran's claim, other evidence tends 
to show the onset of an acquired back disability that as 
likely as not can be traced back to the injury suffered in 
service.  

The private medical opinions dated in April 1996 and January 
2004 both accurately discuss the veteran's medical history 
and find that his current disability is related to the injury 
sustained in service.  The Board finds that these opinions 
place the evidentiary record in relative equipoise.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for a spondylolisthesis of the L5 on the S1 level is 
warranted.  



ORDER

Service connection for a low back disability manifested by a 
spondylolisthesis of the L5 on the S1 level is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


